DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant application is a continuation of prior US Patent Application No. 10/812,789 filed on 5 March 29, 2004, which claims priority from PCT Patent Application No. PCT/NZ/02/00199 filed on September 30, 2002, which claims priority from New Zealand Patent Application No. 514368 filed on September 30, 2001 and New Zealand Patent Application No. 518624 filed on April 29, 2002.  A certified copy of the Zealand patent application has been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the user of the mobile computing device. Proper correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 1 defines "a computer readable storage device” The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particular when the specification is silent. In this case, the specification does not provide any special meaning to the term. Hence, claim 1 is drawn to a program embodied on a “signal per se.” A signal per se is not one of the 4 statutory categories of invention and as such fails to fall into a statutory category of invention. See In re Nuijten, 500 F.3d 1346, 1357 (“A transitory, propagating signal like Nuijten’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter”).
Claims 2-8 are also rejected based on the claims dependencies form claim 1.
      Allowable Subject Matter 
Claims 9-18 and 20-22 are allowed. Claims 1-8 and 19 would be allowable if rewritten or amended to overcome the rejection of the claims under 35 U.S.C 101 and the rejection of the claim under 35 U.S.C 112(b) set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493